Robinson, J.
(concurring in part and in part dissenting). This is an appeal from a judgment for $2,867.24 against the sheriff of Stuts-man county on account of fees which he received on the foreclosure of real estate mortgages and the collection of personal property taxes. The sheriff claimed the right to hold the same in addition to his mileage and livery and a salary of $200 a month. The claim is in effect that the Salary Act gives the sheriff a monthly bonus named a salary and permits him to receive and retain all fees as allowed before the passage of the act.
The Salary Act of 1911 is entitled: “An Act Providing for Salary for Sheriff and Providing for Fees Collected by Sheriffs to be Turned in to the County Treasurer of their Respective Counties and Prescribing for a Penalty for Failing to do- so.” [Chap. 275.] As the title shows, the original purpose of this act was to give the sheriff a good, fair, liberal salary for all services and to require him to turn into the county treasury all fees without any exception. But the sheriffs were so clever they secured an amendment permitting them to retain 10 cents a mile for every mile traveled, with livery or automobile hire at $5 a day and 40 miles, or any part in excess-of 20 miles, *172to be reckoned as a day’s drive, and 20 miles or less to be reckoned as a balf day’s drive. So wben a sheriff drives half a mile be may charge and does charge $2.50.
Under the present system of travel 10 cents a mile is good pay for a sheriff without any additional fees or salary. In a recent ease in Morton county, for the work of one day in summoning a special jury the fees were: Mileage $55.80, livery $70. (Froelich v. Northern P. R. Co. — N. D. —, 167 N. W. 369.) Under the fee system as it was, and as it still remains, the sheriffs do make excessive and extortionate charges on nearly every turn. The temptation is too great. If the monthly salary allowed each sheriff and deputy is not enough, the duty of the legislature is to increase it and to strike out the nefarious mileage and livery so as to leave not a vestige of the abused and extortionate fee system.
By the Salary Act of 1915, chapter 112, all county officers are given a salary in lieu of fees, and it is provided: “All moneys received as fees of every nature, kind or description in his official capacity, or commissions and compensation for services on boards created by law, excepting mileage and livery, shall be paid by the sheriff at the end of each month into the general fund of the county.”
Manifestly, the purpose of each act is to require a sheriff to pay into the county treasury every cent that he may receive as fees, excepting the mileage and livery. As there was no dispute concerning the fees received by the sheriff and not paid into the county treasury the judgment of the district is clearly right and should be affirmed.